Case: 17-60400      Document: 00514264361         Page: 1    Date Filed: 12/07/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit
                                      No. 17-60400                                  FILED
                                                                             December 7, 2017
                                                                               Lyle W. Cayce
RICKY RONNELL EWING,
                                                                                    Clerk

                                                 Plaintiff-Appellant

v.

DRUETTA TAYLOR, Case Manager;                      UNKNOWN           MILLER,          Officer;
UNKNOWN WALKER, Officer,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 1:16-CV-93


Before DENNIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Ricky Ronnell Ewing, Mississippi prisoner # 34353, moves for leave to
proceed in forma pauperis (IFP) on appeal from the dismissal of his 42 U.S.C.
§ 1983 complaint. The district court denied Ewing leave to proceed IFP on
appeal, certifying that the appeal was not taken in good faith because Ewing
had not sought review of any issue that was arguable on its merits.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60400      Document: 00514264361    Page: 2   Date Filed: 12/07/2017


                                  No. 17-60400

      Ewing pleads his indigency but does not challenge any legal aspect of the
district court’s disposition of his § 1983 complaint or the certification that his
appeal is not taken in good faith. Accordingly, he has abandoned the critical
issues of his appeal. See Brinkmann v. Dallas County Deputy Sheriff Abner,
813 F.2d 744, 748 (5th Cir. 1987). Thus, the appeal lacks arguable merit and
is therefore frivolous. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).
Ewing’s motion for leave to proceed IFP on appeal is DENIED, and his appeal
is DISMISSED as frivolous. See Baugh v. Taylor, 117 F.3d 197, 202 n.24 (5th
Cir. 1997); 5TH CIR. R. 42.2.
      The dismissal of this appeal as frivolous counts as a strike under 28
U.S.C. § 1915(g). See § 1915(g); Coleman v. Tollefson, 135 S. Ct. 1759, 1763-64
(2015). Ewing has at least two other strikes. Ewing v. Richie, et al., No. 17-
60176 (5th Cir. Nov. 15, 2017); Ewing v. Jone, et al., No. 1:15-CV-254
(S.D. Miss. Feb. 1, 2016). As Ewing has accumulated at least three strikes
under § 1915(g), he may not proceed IFP in any civil action or appeal filed in a
court of the United States while he is incarcerated or detained in any facility
unless he is under imminent danger of serious physical injury. See § 1915(g).
Ewing is further warned that any future frivolous or repetitive filings in this
court or any court subject to this court’s jurisdiction will subject him to
additional sanctions.
      MOTION DENIED; APPEAL DISMISSED; § 1915(g) BAR IMPOSED.




                                        2